Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Martin Moynihan on July 6, 2022.
In the claims:
Claim 1. (amended) A method of increasing yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant, comprising transforming a plant with a heterologous nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 481, wherein overexpression of said polypeptide in said transformed plant increases yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of the transformed plant as compared to a wild type plant of the same species which is grown under the same growth conditions.
Claim 2. (amended) The method of claim 1, wherein said polypeptide comprises an amino acid sequencehaving at least 96%  amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 481.
Claim 3. (amended) The method of claim 1, wherein said polypeptide is selected from the group consisting of SEQ ID NOs: 481, , 4956 and 4957
Claim 4. (amended) The method of claim 1, wherein said heterologous nucleic acid sequence is selected from the group consisting of SEQ ID NOs: 276, 8, , 914 and 915
Claim 5. (amended) The method of claim 1, further comprising growing the plant transformed with said heterologous nucleic acid sequence under said abiotic stress.
Claim 8. (amended) The method of claim 1, further comprising selecting said plant transformed with said heterologous nucleic acid sequence and overexpressing said polypeptide for an increased yield, growth rate, biomass, vigor, seed yield, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance as compared to the wild type plant of the same species which is grown under the same growth conditions, wherein said abiotic stress is drought stress or nitrogen deficiency.
Claim 11. (amended) A method of producing a plant crop, comprising growing a crop plant transformed with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 481, wherein the crop plant is obtained from plants which have been transformed with said exogenous polynucleotide and which have been selected for increased yield, increased growth rate, increased biomass, increased vigor, increased seed yield, increased photosynthetic capacity, increased nitrogen use efficiency, and/or increased abiotic stress tolerance as compared to a wild type crop plant of the same species which is grown under the same growth conditions, wherein said abiotic stress is drought stress or nitrogen deficiency stress, and the selected crop plant has the increased yield, increased growth rate, increased biomass, increased vigor, increased seed yield, increased photosynthetic capacity, increased nitrogen use efficiency, and/or increased abiotic stress tolerance as compared to said wild type crop plant of the same species which is grown under the same growth conditions
Claim 12. (amended) The method of claim 11, wherein said polypeptide comprises an amino acid sequence having at least 96% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 481.
Claim 13. (amended) The method of claim 11, wherein said exogenous polynucleotide comprises a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 276, 8, , 914 and 915

Claim 20. (amended) A method of growing a plant crop, the method comprising seeding seeds and/or planting plantlets of a crop plant transformed with  a nucleic acid construct comprising an isolated polynucleotide which comprises a nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence as set forth in SEQ ID NO: 481, and a heterologous promoter for directing transcription of said nucleic acid sequence in a plant cell,  wherein the transformed crop plant is obtained from plants which have been transformed with said nucleic acid construct and which have been selected for at least one trait selected from the group consisting ofcrop of the same species grown under same growth conditions
Claims 21 and 22 are cancelled.
Claim 23. (amended) The method of claim 1, wherein said polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 481.
Claim 24 is cancelled.
Claim 25 (amended) The method of claim 11, wherein said polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 481.
Claim 26 is cancelled.
Claim 27. (amended) The method of claim 20, wherein said polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 481.
Claims 28 and 29 are cancelled.
Conclusions
2.	Claims 1-13, 20, 23, 25 and 27 are allowed.
/VINOD KUMAR/Primary Examiner, Art Unit 1663